DETAILED ACTION
1. 	Claims 1-10, 12-14, 22-26 are pending in this application.  Claims 1, 10 are independent claims. This action is made Non-Final.
2. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, with respect to the amendment filed on September 20, 2021 with respect to claims 1-10, 12-14, 22-26 have been fully considered and are found persuasive.

The applicant argues:
1. The applicant has cancelled claims 16-21 to overcome the 112 1st rejection.

The examiner responds:
1. The examiner agrees.

st rejection.

The applicant argues:
2. The applicant amended claim 1, 10, and cancelled claims 16-21 to overcome the 112 2nd rejection.

The examiner responds:
2. The examiner agrees.

The 112 2nd rejection in the last office action has been withdrawn

The applicant argues:
3. The newly amended claim language of “wherein the second rendering is positioned within the viewing area while the first rendering is positioned outside of the viewing area” overcomes the previously cited arts.

The examiner responds:
3. The examiner agrees.

Lewis teaches a second rendering of a comments viewing area and a first rendering of a media player window outside the comments viewing area.



The examiner cites the new art of Tal et. al. (“Tal”, US 2020/0067867).

Tal Fig 2A item 205a shows an embedded video for chat comment item 210a.

 Tal [0029] “Users are able to chat using the text message areas 210A-C while controlling the video clip 205A, such as by launching the video clip, pausing it, fast-forwarding it, rewinding it, or stopping it. The users are able to perform these tasks without exiting the chat session”.

Tal [0038] “a play button is presented and, when selected, causes the video clip to play”.

The examiner is always available for interviews.

Drawings
5.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

6.	The applicant’s April 19, 2019 drawings contain color drawings. Fig 8, 11 have gray color.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-10, 12-14, 23-26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1 line 4, 10 line 4 claim “a position” for displaying the comment section, and claim 1 line 5, claim 10 line 5 “the position” for displaying the first rendering of content. However, these areas are not displayed in the same position, so it would not appear to make sense to refer to the rendering of the content as being in the same position as comments  For examining purposes only, the claim limitation of “the position” is interpreted to be “a position”, as it appears the applicant means to claim two different positions.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-10, 12-14, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over  Lewis et. al. (“Lewis”, US 10,924,441) in view of Tal et. al. (“Tal”, US 2020/0067867).

Lewis teaches a method for execution to be performed by a data processing system, the method comprising: causing a display of a user interface comprising a video display area (Fig 4 shows a user interface for displaying video content) and a comment section, (Fig 3b shows a user comment interface item 320, [Col 11 39-43] “The user interface may also include a comments area 320 that displays comments submitted by users. The comments area 320 may include comments provided through the content-sharing platform 130 and/or comments associated with the media item 304 on the secondary platform 160”) wherein a position of the user interface displays the comment section within a viewing area of a display device (Fig 3b, [Col 11 39-43] teaches a user comment interface item 320, Fig 3b shows displaying comments 324A-324D within a viewing area of the user interface) the position of the user interface locates the video display area displaying a rendering of content outside of the viewing area; (Lewis Fig 3a shows how the UI located the media player window 302 outside the comments viewing area, [Col 11 15-16] “The user interface 300A includes a media player window 302 which presents a media item 304”)

Lewis teaches receiving a user input indicating a selection of at least a portion of a comment displayed within the comment section; ([Col 12 63-65] “the comment 324C includes the media item 326A in FIG. 3B”, [Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”) 

Lewis teaches in response to receiving the user input indicating the selection of the comment, generating a second rendering of the content (as discussed above in [Col 12 63-65] “the comment 324C includes the media item 326A in FIG. 3B”, [Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”, thus, Lewis teaches generating a second rendering, the applicant’s published specification in [0046] teaches generating a second rendering of a still image from a first rendering of a video, so the applicant’s invention derives different content types from a first type, Lewis [Col 12 58-63] “The comment integration service 182A may receive the comment 324C, which includes a URL identifying and/or locating a GIF file. When the GIF file is determined by the comment integration service 182A to be associated with the media item 304, such as by being created from the media item 304, the comment integration service 182A may modify the presentation of the URL by including the GIF file in the comment 324C in place of the URL”, thus, the GIF image (second rendering when it’s displayed in the larger window) is created from the media item 304 (first content rendering) and it’s included in a comment)

Lewis teaches the first rendering is positioned outside of the viewing area (as discussed above, Lewis Fig 3a shows how the UI located the media player window 302 outside the comments viewing area, [Col 11 15-16] “The user interface 300A includes a media player window 302 which presents a media item 304”)

(as discussed above in Lewis [Col 12 63-65] “the comment 324C includes the media item 326A in FIG. 3B”, thus, the media item 326a is positioned within the viewing area)

Lewis teaches wherein the second rendering is positioned within the viewing area while concurrently displaying the second rendering of the content within the viewing area of the display device (as discussed above in Lewis [Col 12 63-65] “the comment 324C includes the media item 326A in FIG. 3B”, thus, the media item 326a is positioned within the viewing area)

Lewis does not explicitly teach the second rendering is displayed within the comment section.  In other words Lewis discloses selecting a comment with content associated with it but not rendered, and in response to receiving user input rendering the associated content, but does not describe it as displayed with the comment 

Tal teaches the second rendering is displayed within the comment section (Tal Fig 2A item 205a shows an embedded video for chat comment item 210a, Tal [0029] “Users are able to chat using the text message areas 210A-C while controlling the video clip 205A, such as by launching the video clip, pausing it, fast-forwarding it, rewinding it, or stopping it. The users are able to perform these tasks without exiting the chat session”, Tal [0038] “a play button is presented and, when selected, causes the video clip to play”)

Tal Fig 2A item 205a, Tal [0029]].

Claim 2:
Lewis does not explicitly teach that the method further comprises controlling the position of the user interface to display the comment concurrently with the second rendering of the content

Tal teaches that the method further comprises controlling the position of the user interface to display the comment concurrently with the second rendering of the content (Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message)

Tal teaches that the method further comprises controlling the position of the user interface to display the comment concurrently with the second rendering of the content (as discussed above in Tal [0031] a user can scroll through messages (comments))

Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in e art before the effective filing date of the claimed invention to combine Tal Fig 2A item 205a, Tal [0029]].

Claim 3:
Lewis does not explicitly teach that method further comprises controlling the position of the user interface to display a related comment concurrently with the comment and the second rendering of the content.

Tal teaches that method further comprises controlling the position of the user interface to display a related comment concurrently with the comment and the second rendering of the content (Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message)

Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commenting user interface of Lewis with the commenting user interface of Tal so users can watch videos within a comment section without having to change to another interface [Tal Fig 2A item 205a, Tal [0029]].

Claim 4:
. (Lewis [Col 12 58-60] “the GIF file is determined by the comment integration service 182A to be associated with the media item 304”)

Lewis teaches wherein the second rendering comprises the still image of the content displayed within the viewing area of the display device (Lewis [Col 12 58-63] “The comment integration service 182A may receive the comment 324C, which includes a URL identifying and/or locating a GIF file. When the GIF file is determined by the comment integration service 182A to be associated with the media item 304, such as by being created from the media item 304, the comment integration service 182A may modify the presentation of the URL by including the GIF file in the comment 324C in place of the URL”) 

Tal teaches that the method further comprises controlling the position of the user interface to display the comment concurrently with the second rendering of the content (Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message)

Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commenting user interface of Lewis with the commenting user interface of Tal so Tal Fig 2A item 205a, Tal [0029]].


Claim 5:
Lewis does not explicitly teach that the method further comprises: determining that a media type associated with the comment includes audio data of the content 

Tal teaches that the method further comprises: determining that a media type associated with the comment includes audio data of the content (Tal [0064] “virtual friends are able to text and share content such as text, photographs, audio, and video”)

Tal teaches wherein the second rendering comprises a graphical user interface indicating a playback of the audio data; (Tal [0038] “a play button is presented and, when selected, causes the video clip to play”, Tal [0064] “virtual friends are able to text and share content such as text, photographs, audio, and video”)

Tal teaches causing an audio device to generate an audio output of the audio data. (Tal [0064] “virtual friends are able to text and share content such as text, photographs, audio, and video”)

Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commenting user interface of Lewis with the commenting user interface of Tal so Tal Fig 2A item 205a, Tal [0029]].

Claim 6:
Lewis teaches metadata associated with the comment defines a time interval of video data defining the content  (Lewis [ Col 12 47-49] “In the comment 324B as modified in FIG. 3B, the converted timestamp portion "7:07" is a link to the media item 304 at 7 minutes and 7 seconds into playback of the media item 304”)

Lewis does not explicitly teach wherein the second rendering comprises displaying the time interval of the content within the viewing area of the display device in response to the user input.

Tal teaches wherein the second rendering comprises displaying the time interval of the content within the viewing area of the display device in response to the user input. (Tal Fig 15 item 1510c shows a progress bar time interval with a played time of 0:16 of a total video time , [0055] “slider 1510C for seeking to a random location in the video”)

Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commenting user interface of Lewis with the commenting user interface of Tal so users can watch videos within a comment section without having to change to another interface [Tal Fig 2A item 205a, Tal [0029]].

Claim 7
Lewis teaches analyzing a user input to determine an input type based on data received from an input device (Lewis Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”, thus, a hover type of input is determined)

Lewis teaches displaying the second rendering of the content within the comment section while maintaining a position of the user interface, (Lewis Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”) in response to determining that the input type is a first input type; (as discussed above in Lewis [Col 13 2-5] a mouse cursor type is detected)

Lewis teaches displaying a customized user interface concurrently displaying the selected comment with at least one of the rendering of the content or the second rendering of the content  (as discussed above, Lewis Fig 3a shows how the UI located the media player window 302 outside the comments viewing area, [Col 11 15-16] “The user interface 300A includes a media player window 302 which presents a media item 304”)

Claim 8:
Lewis teaches that the first input type includes a hover of the cursor over at least a portion of the comment. (Lewis Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”)

Claim 9:
Lewis teaches that the second input type includes a hover of a cursor over at least a portion of the comment and a user actuation of an input device that indicates a selection of the comment. (Lewis Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”)

Claim 10 is similar in scope to claim 1 and is rejected under similar rationale

Claim 12:
Lewis does not explicitly teach that the method further comprises controlling the position of the user interface.

Tal teaches that the method further comprises controlling the position of the user interface to display a related comment concurrently with the comment and the second rendering of the content (Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message)

Tal Fig 2A item 205a, Tal [0029]].

Claims 13-14 are similar in scope to claims 4-5 are rejected under similar rationale

Claim 22
Lewis dos not explicitly teach that the position of the user interface is maintained to display the second rendering while concurrently displaying the selected comment.

Tal teaches that the position of the user interface is maintained to display the second rendering while concurrently displaying the selected comment (Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message)

Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commenting user interface of Lewis with the commenting user interface of Tal so users can watch videos within a comment section without having to change to another interface [Tal Fig 2A item 205a, Tal [0029]].

Claim 23
Lewis teaches that the display of the second rendering within the viewing area concurrently with the comment mitigates a need for an input to position the first rendering within the viewing area.(as discussed above in Lewis [Col 12 58-63], a GIF image is derived from the first rendering in comment 324C, thus mitigating the need for a user to have to scroll to the first rendering to see the image)

Claim 24
Lewis does not explicitly teach another input causes the first rendering to be positioned outside of a viewing area.

Tal teaches another input causes the first rendering to be positioned outside of a viewing area. (Tal Fig 21D shows multiple videos of item 2110 within a view, Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message, thus, scrolling will scroll the video at the top)

Tal teaches wherein the display of the second rendering is within the viewing area concurrently with the comment. (Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message)

Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commenting user interface of Lewis with the commenting user interface of Tal so users can watch videos within a comment section without having to change to another interface [Tal Fig 2A item 205a, Tal [0029]].


Claim 25
Lewis teaches wherein the display of the second rendering within the viewing area concurrently with the comment mitigates a need for a subsequent input to position the first rendering within the viewing area (as discussed above in Lewis [Col 12 58-63], a GIF image is derived from the first rendering in comment 324C, thus mitigating the need for a user to have to scroll to the first rendering to see the image)

Lewis does not explicitly teach another input causes the first rendering to be positioned outside of a viewing area.

Tal teaches another input causes the first rendering to be positioned outside of a viewing area (Tal Fig 21D shows multiple videos of item 2110 within a view, Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message, thus, scrolling will scroll the video at the top)

Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commenting user interface of Lewis with the commenting user interface of Tal so users can watch videos within a comment section without having to change to another interface [Tal Fig 2A item 205a, Tal [0029]].


Claim 26
Lewis teaches wherein the display of the second rendering within the viewing area concurrently with the comment mitigates a need for a subsequent input to return to the comment section after a position of the first rendering has moved within the viewing area. (as discussed above in Lewis [Col 12 58-63], a GIF image is derived from the first rendering in comment 324C, thus mitigating the need for a user to have to scroll to the first rendering to see the image).

Lewis does not explicitly teach another input causes the first rendering to be positioned outside of a viewing area.

(Tal Fig 21D shows multiple videos of item 2110 within a view, Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message, thus, scrolling will scroll the video at the top)

Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commenting user interface of Lewis with the commenting user interface of Tal so users can watch videos within a comment section without having to change to another interface [Tal Fig 2A item 205a, Tal [0029]].


						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5064. The examiner can normally be reached M-F 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145